DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012). 
Regarding claim 1, Bally 2013 discloses an oven appliance (Page 4, Para. 4 from end, line 1, “…sectional front view of a system of a baking oven…”) defining a vertical, a lateral, and a transverse direction (Modified Fig. 1, where a front view is shown of the oven appliance, where the vertical, lateral, and transverse directions are shown), the oven appliance comprising: 
a cabinet (Page 5, Para. 2, last 2 lines, “…cooking chamber 10…”); 
a plurality of chamber walls mounted within the cabinet, the plurality of chamber walls defining a cooking chamber (Modified Fig. 1, where multiple walls within the oven appliance create the cooking chamber 10), the plurality of chamber walls comprising a back wall, a top wall, a first side wall, a second side wall, and a bottom wall (Modified Fig. 1, the back, top, first and second side, and bottom walls are shown); 
a top heating element mounted within the cabinet to heat the cooking chamber (Page 4, last Para., lines 1-2, “…upper heat radiator or top heat 5…”), the top heating element defining a horizontal heating profile within the cooking chamber (Modified Fig. 1, where the upper heat radiator 5 is shown as a straight horizontal line); and 
a cooking plate disposed within the cooking chamber below the top heating element (Page 5, Para. 2, lines 4-5, “The food support 2 is with a central, bowl-shaped depression…”), the cooking plate defining a cooking surface having a horizontal cooking profile (Modified Fig. 1, where the food support 2 or tray is shown below the heating element 5 and has a horizontal outline).

    PNG
    media_image1.png
    1038
    1491
    media_image1.png
    Greyscale

Modified Figure 1, Bally 2013
Bally 2013 does not disclose:
specifically show the horizontal cooking profile being matched to the horizontal heating profile.
However, Bally 2012 discloses, in the similar field of oven appliances, a side view of a similar oven that contains an upper heating element (Page 4, Para. 5, line 2, “The top heat radiator 6…”), where the upper heating element and tray extend backwards (Modified Fig. 1.1, top heat radiator 6 shown in the side view). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper heating element in Bally 2013 to include a backward extension as taught by Bally 2012 as it is not specifically stated in Bally 2013 what the shape of the heating element is.
	Regarding the shape of the upper heating element, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Both Bally 2013 and Bally 2012 show upper heating elements, however the difference is in the drawing view presented. Since the end-result of the upper heating elements are to supply heat to the cooking chamber and shape has been held as an obvious modification to make, a flat horizontal rectangular shape would be an obvious design choice.
	It has also been held that the mere change in shape is obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The shape of the upper heating element would not change the end-result of cooking the food items within the oven and being about significant changes. Thus, a modification of shape would be a matter of design choice. It should be noted that modified figure 1 from Bally 2013 only shows the front view of the heating element and it is unknown the amount of backward extension that exists. However, Bally 2012 shows that backward extension of a heating element has been known in the prior art. 



    PNG
    media_image2.png
    741
    895
    media_image2.png
    Greyscale

Modified Fig. 1.1, Bally 2012
	Regarding claim 5, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above, discloses wherein the horizontal heating profile defines a rectangular element perimeter (Inherently disclosed in teaching from Bally 2012, where the heating element can be extended backwards; thus modified Bally 2013 will contain the heating element shown in modified Fig. 1 with a backwards extension), and wherein the horizontal profile defines a rectangular plate perimeter matched to the rectangular element perimeter and vertically aligned therewith (Inherently disclosed in Bally 2013, Page 5, Para. 4, lines 2-3, “The surface heating 18 is here at a bottom of the cooking product pad 14 arranged…”, where in modified Fig. 1, the cooking tray contains the cooking area 14 that is vertically aligned and matched with the upper heating element 5).
	Regarding claim 6, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above, discloses wherein the horizontal heating profile defines a planar element area, and wherein the horizontal cooking profile defines a planar plate area less than or equal to 110% of the planar element area (Inherently disclosed in Bally 2013, modified Fig. 1, where the heating element and the cooking area profiles are completely matched at 100%).
	Regarding claim 7, modified Bally 2013 teaches the apparatus according to claim 6, as set forth above, discloses wherein the planar plate area is greater than or equal to 90% of the planar element area (Inherently disclosed in Bally 2013, modified Fig. 1, where the heating element and the cooking area profiles are completely matched at 100%).
	Regarding claim 8, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above, discloses wherein the horizontal heating profile defines a planar element area, and wherein the horizontal cooking profile defines a planar plate area greater than or equal to 80% of the planar element area (Inherently disclosed in Bally 2013, modified Fig. 1, where the heating element and the cooking area profiles are completely matched at 100%).
Regarding claim 10, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above, discloses further comprising a temperature sensor mounted to the cooking plate (Inherently disclosed in Bally 2013, Page 2, lines 3-5, “In this case, at least one wireless temperature sensor is provided, which is arranged in the vicinity of a food, on the underside of a baking tray…”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012) in further view of McKee et al. (US 20160356504 A1, hereinafter McKee).
	Regarding claim 2, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above.
Modified Bally 2013 does not disclose:
wherein the top heating element comprises an electric heating element.
However, McKee discloses, in the similar field of oven appliances, an oven that includes an electric heating element (Para. 0003, lines 2-3, “The oven also includes a heating element, which can be an electric resistance element…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper heating element in modified Bally 2013 to be an electric heating element as taught by McKee.
Regarding the specific type of heating element, it is the Examiner’s position that such a modification would be obvious to try. In both Bally 2013 and McKee, the heating elements are used for the same end-purpose of generating heating energy for food items within the oven. Since an electrical heating element is an embodiment of a heating element and there are limited options regarding heating elements, it would be an obvious design choice to use an electric heating element.
	Regarding claim 3, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above.
Modified Bally 2013 does not disclose:
wherein the top heating element comprises a gas burner.
However, McKee discloses an oven that includes a gas burner (Para. 0003, lines 2-3, “The oven also includes a heating element, which can be…a gas burner…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper heating element in modified Bally 2013 to be a gas burner as taught by McKee.
Regarding the specific type of heating element, it is the Examiner’s position that such a modification would be obvious to try. In both Bally 2013 and McKee, the heating elements are used for the same end-purpose of generating heating energy for food items within the oven. Since gas burner is an embodiment of a heating element and there are limited options regarding heating elements, it would be an obvious design choice to use a gas burner.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012) in further view of White (US 2593233 A1).
	Regarding claim 4, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above.
Modified Bally 2013 does not disclose:
wherein the horizontal heating profile defines a circular element perimeter, and wherein the horizontal cooking profile defines a circular plate perimeter matched to the circular element perimeter and concentric thereto.
However, White discloses, in the similar field of oven appliances, a heating element that is a flat circular disk (Page 8, Section 8, lines 41-44, “Thus the upper heating or broiler is illustrated by the housing 82. This housing is held in place by means of a bolt 83 passed through the base of the housing…”) and a tray that is also circular (Page 9, Section 9, lines 5-7, “…the shelf itself serves as a pan. The shelf is circular and is carried on a spider.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating element and tray in modified Bally 2013 to be circular as taught by White.
Regarding the change in shape of the heating element and tray, it is the Examiner’s position that such a modification would be obvious to one of ordinary skill in the art as it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The heating element and tray in both Bally 2013 and White serve to allow food items to be received and cooked within the oven. Thus, the change in shape would be an obvious design choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012) in further view of Mirchandani et al. (US 20180078088 A1, hereinafter Mirchandani).
	Regarding claim 9, modified Bally 2013 teaches the apparatus according to claim 1, as set forth above.
Modified Bally 2013 does not disclose:
wherein the cooking plate comprises a ceramic, aluminum, or steel material.	
However, Mirchandani discloses, in the similar field of cooking trays, a cooking plate or tray that is made of aluminum or stainless steel or any other material that provides sufficient support for the apparatus to maintain its shape (Para. 0022, lines 1-6, “All components of the tray 102 and basket 104 can be formed by applying a non-stick coating material to an underlying structural material. The underlying structural material may be, for example, aluminum, stainless steel, or any other material that provides sufficient support for the baking apparatus 100 to retain its form.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the cooking plate in modified Bally 2013 to be of the different materials listed as taught by Mirchandani.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using materials that would allow the cooking tray or plate to maintain its shape and form, as stated by Mirchandani, Para. 0022, lines 3-6, “The underlying structural material may be, for example, aluminum, stainless steel, or any other material that provides sufficient support for the baking apparatus 100 to retain its form.”.

Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012) and Mirchandani et al. (US 20180078088 A1, hereinafter Mirchandani).
	Regarding claim 11, modified Bally 2013 discloses an oven appliance (Page 4, Para. 4 from end, line 1, “…sectional front view of a system of a baking oven…”) defining a vertical, a lateral, and a transverse direction (Modified Fig. 1, where a front view is shown of the oven appliance, where the vertical, lateral, and transverse directions are shown), the oven appliance comprising: 
a cabinet (Page 5, Para. 2, last 2 lines, “…cooking chamber 10…”);
a plurality of chamber walls mounted within the cabinet, the plurality of chamber walls defining a cooking chamber (Modified Fig. 1, where multiple walls within the oven appliance create the cooking chamber 10), the plurality of chamber walls comprising a back wall, a top wall, a first side wall, a second side wall, and a bottom wall (Modified Fig. 1, the back, top, first and second side, and bottom walls are shown);  
a rack disposed within the cooking chamber (Page 5, Para. 2, lines 4-5, “The food support 2 is with a central, bowl-shaped depression…”); 
a top heating element mounted within the cabinet above the rack to heat the cooking chamber (Page 4, last Para., lines 1-2, “…upper heat radiator or top heat 5…”), the top heating element defining a horizontal heating profile within the cooking chamber (Modified Fig. 1, where the upper heat radiator 5 is shown as a straight horizontal line).
Bally 2013 does not disclose:
the cooking plate defining a cooking surface having a horizontal cooking profile, the horizontal cooking profile being matched to the horizontal heating profile; and
a cooking plate removably disposed on the rack below the top heating element, the cooking plate being a nonpermeable plate comprising a ceramic, aluminum, or steel material.
However, Bally 2012 discloses, in the similar field of oven appliances, a side view of a similar oven that contains an upper heating element (Page 4, Para. 5, line 2, “The top heat radiator 6…”), where the upper heating element and tray extend backwards (Modified Fig. 1.1, top heat radiator 6 shown in the side view). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper heating element in Bally 2013 to include a backward extension as taught by Bally 2012 as it is not specifically stated in Bally 2013 what the shape of the heating element is.
	Regarding the shape of the upper heating element, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Both Bally 2013 and Bally 2012 show upper heating elements, however the difference is in the drawing view presented. Since the end-result of the upper heating elements are to supply heat to the cooking chamber and shape has been held as an obvious modification to make, a flat horizontal rectangular shape would be an obvious design choice.
	It has also been held that the mere change in shape is obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The shape of the upper heating element would not change the end-result of cooking the food items within the oven and being about significant changes. Thus, a modification of shape would be a matter of design choice. It should be noted that modified figure 1 from Bally 2013 only shows the front view of the heating element and it is unknown the amount of backward extension that exists. However, Bally 2012 shows that backward extension of a heating element has been known in the prior art. 
Further, Mirchandani discloses a cooking tray or plate that is removably disposed on a cooking rack (Abstract, lines 1-3, “…rectangular baking basket for holding one or more food items supported by a substantially rectangular tray.”), where the cooking tray and rack are made of aluminum, stainless steel, or ceramic coatings (Para. 0022, lines 1-8, “All components of the tray 102 and basket 104 can be formed by applying a non-stick coating material to an underlying structural material. The underlying structural material may be, for example, aluminum, stainless steel, or any other material that provides sufficient support for the baking apparatus 100 to retain its form. The non-stick coating material can be formed by applying, for example, a ceramic material or ceramic polish to the structural material.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking rack in modified Bally 2013 to include a removable basket/cooking plate and use the materials as taught by Mirchandani.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using a cooking plate with a rack to elevate food items so that food items can be cooked thoroughly and evenly through increased air flow, as stated by Mirchandani, Para. 0031, lines 4 from end, “Further, the combination of limited contact and increased air flow around the food items 114 allows the food items 114 to cook thoroughly and evenly without requiring flipping or turning.”, and using materials that would allow the cooking tray or plate to maintain its shape and form, as stated by Mirchandani, Para. 0022, lines 3-6, “The underlying structural material may be, for example, aluminum, stainless steel, or any other material that provides sufficient support for the baking apparatus 100 to retain its form.”.
Regarding claim 15, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above, discloses wherein the horizontal heating profile defines a rectangular element perimeter (Inherently disclosed in teaching from Bally 2012, where the heating element can be extended backwards; thus modified Bally 2013 will contain the heating element shown in modified Fig. 1 with a backwards extension), and wherein the horizontal profile defines a rectangular plate perimeter matched to the rectangular element perimeter and vertically aligned therewith (Inherently disclosed in Bally 2013, Page 5, Para. 4, lines 2-3, “The surface heating 18 is here at a bottom of the cooking product pad 14 arranged…”, where in modified Fig. 1, the cooking tray contains the cooking area 14 that is vertically aligned and matched with the upper heating element 5).
Regarding claim 16, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above, discloses wherein the horizontal heating profile defines a planar element area, and wherein the horizontal cooking profile defines a planar plate area less than or equal to 110% of the planar element area (Inherently disclosed in Bally 2013, modified Fig. 1, where the heating element and the cooking area profiles are completely matched at 100%).
Regarding claim 17, modified Bally 2013 teaches the apparatus according to claim 16, as set forth above, discloses wherein the planar plate area is greater than or equal to 90% of the planar element area (Inherently disclosed in Bally 2013, modified Fig. 1, where the heating element and the cooking area profiles are completely matched at 100%).
Regarding claim 18, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above, discloses wherein the horizontal heating profile defines a planar element area, and wherein the horizontal cooking profile defines a planar plate area greater than or equal to 80% of the planar element area (Inherently disclosed in Bally 2013, modified Fig. 1, where the heating element and the cooking area profiles are completely matched at 100%).
Regarding claim 19, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above, discloses further comprising a temperature sensor mounted to the cooking plate (Inherently disclosed in Bally 2013, Page 2, lines 3-5, “In this case, at least one wireless temperature sensor is provided, which is arranged in the vicinity of a food, on the underside of a baking tray…”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012) and Mirchandani et al. (US 20180078088 A1, hereinafter Mirchandani) and in further view of McKee et al. (US 20160356504 A1, hereinafter McKee).
	Regarding claim 12, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above.
Modified Bally 2013 does not disclose:
wherein the top heating element comprises an electric heating element.
However, McKee discloses, in the similar field of oven appliances, an oven that includes an electric heating element (Para. 0003, lines 2-3, “The oven also includes a heating element, which can be an electric resistance element…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper heating element in modified Bally 2013 to be an electric heating element as taught by McKee.
Regarding the specific type of heating element, it is the Examiner’s position that such a modification would be obvious to try. In both Bally 2013 and McKee, the heating elements are used for the same end-purpose of generating heating energy for food items within the oven. Since an electrical heating element is an embodiment of a heating element and there are limited options regarding heating elements, it would be an obvious design choice to use an electric heating element.
	Regarding claim 13, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above.
Modified Bally 2013 does not disclose:
wherein the top heating element comprises a gas burner.
However, McKee discloses an oven that includes a gas burner (Para. 0003, lines 2-3, “The oven also includes a heating element, which can be…a gas burner…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper heating element in modified Bally 2013 to be a gas burner as taught by McKee.
Regarding the specific type of heating element, it is the Examiner’s position that such a modification would be obvious to try. In both Bally 2013 and McKee, the heating elements are used for the same end-purpose of generating heating energy for food items within the oven. Since gas burner is an embodiment of a heating element and there are limited options regarding heating elements, it would be an obvious design choice to use a gas burner.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (DE 102010062504 B4, hereinafter Bally 2013) in view of Bally et al. (DE 102010040959 A1, hereinafter Bally 2012) and Mirchandani et al. (US 20180078088 A1, hereinafter Mirchandani) and in further view of White (US 2593233 A1).
	Regarding claim 14, modified Bally 2013 teaches the apparatus according to claim 11, as set forth above.
Modified Bally 2013 does not disclose:
wherein the horizontal heating profile defines a circular element perimeter, and wherein the horizontal cooking profile defines a circular plate perimeter matched to the circular element perimeter and concentric thereto.
However, White discloses, in the similar field of oven appliances, a heating element that is a flat circular disk (Page 8, Section 8, lines 41-44, “Thus the upper heating or broiler is illustrated by the housing 82. This housing is held in place by means of a bolt 83 passed through the base of the housing…”) and a tray that is also circular (Page 9, Section 9, lines 5-7, “…the shelf itself serves as a pan. The shelf is circular and is carried on a spider.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating element and tray in modified Bally 2013 to be circular as taught by White.
Regarding the change in shape of the heating element and tray, it is the Examiner’s position that such a modification would be obvious to one of ordinary skill in the art as it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The heating element and tray in both Bally 2013 and White serve to allow food items to be received and cooked within the oven. Thus, the change in shape would be an obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
10/03/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761